CORRECTED NOTICE OF ALLOWABILITY
	This corrected notice of allowability is to correct an error in the claims indicated as allowable in the Notice of Allowability mailed April 21, 2022.  Specifically, the Notice of Allowability mailed April 21, 2022 indicated claims 1-24 as allowable.  However, claims 1-7 and 11 were canceled during the prosecution of the application (claims 1-7 were canceled in an amendment filed June 24, 2020 and claim 11 was canceled in an amendment filed February 25, 2022).  Accordingly, this corrected notice of allowability correctly indicates that claims 8-10 and 12-24 are allowed.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2022 has been entered.

Information Disclosure Statements
	The information disclosure statements filed February 25, 2022 and April 4, 2022 have been entered and the references cited therein have been considered by the examiner.

Claims Allowed
	Claims 8-10 and 12-24 are allowed.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In an Office action mailed April 7, 2021, claims 8-22 were subject to a rejection under 35 USC 251 as being based upon a defective reissue declaration.  Claims 8-22 were rejected under 35 USC 112, second paragraph as being indefinite.  Claims 8, 9, 12, 16 and 22 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 10, 13, 14 and 17 of U.S. Patent No. RE46,283 and claims 8, 9, 12, 13 and 15 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-28 of U.S. Patent No. RE48,119.  On October 6, 2021, applicant filed 1) a corrected reissue declaration, 2) an amendment to the claims, and 3) terminal disclaimers to overcome the double patenting rejections.  All of these filings, collectively, place the application in condition for allowance.
In addition, the prior art does not teach or fairly suggest the invention as recited in claims 8-10 and 12-24 of the instant reissue application.  Independent claim 8 recites “a plurality of fins extending therealong and disposed so as to define valley that provide fluid flow spaces disposed between adjacent fins when engaging with the inner wall of the first bone.”  The closest prior art, Tanamal et al. (U.S. Patent No. 5,755,811), teaches a prosthetic implant 1 having a stem 2 including lateral fins 20 (see Figs. 1-3).  Tanamal et al. teaches that the fins 20 will cut into and become embedded in the cancellous bone of the femur (see col. 2, lines 50-54).  Accordingly, the fins 20 of Tanamal et al. are incapable of defining valleys that provide fluid flow spaces disposed between the adjacent fins, as recited in independent claim 8.  Furthermore, Nebosky et al. (PCT Publication No. WO 2012/019781) teaches an orthopedic implant 32 for delivering a therapeutic agent 36 including a reservoir 38 and a plurality of channels 40 (see Fig. 1).  However, Nebosky et al. do not teach a fin structure extending along the implant 32 that would form valleys between adjacent pairs of fins  Thus, claims 8-24 are allowable over the prior art. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEVERLY MEINDL FLANAGAN whose telephone number is (571)272-4766.  The examiner can normally be reached on Mon-Fri 7:30AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Ann Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Beverly M. Flanagan/
Primary Examiner
CRU – Art Unit 3993

Conferees:  	/JRJ/
		Jeffrey R. Jastrzab	
CRU Examiner
		GAU 3993

		/GAS/
		Gay Ann Spahn
		Supervisory Primary Examiner
		Art Unit 3993